Scott, J.:
The complaint in this action is, in the main, identical with that in Isaacs v. Salomon (159 App. Div. 675), decided herewith, and the rulings made in that case are applicable to this. Paragraphs 8 and 9 of the complaint in this action are not contained in the complaint in the other case. They may have some relevancy as showing the relations between the parties immediately before the sale complained of and, therefore, will not be stricken out.
*679The order should be reversed and the motion granted to the extent indicated, without costs to either party.
Ingraham, P. J., McLaughlin, Laughlw and Clarke, JJ., concurred.
Order reversed and motion granted to extent stated in opinion, without costs. Orders to be settled on notice.